i87-/r
                                 ELECTRONIC RECORD




COA #      05-14-00426-CR                        OFFENSE:       19.04


           Kassandra Martinez-Hernandez v.
STYLE:     The state of Texas                    COUNTY:        Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   Criminal District Court No. 2


DATE: 1/21/2015                    Publish: NO   TCCASE#:       F-1356452-l




                         IN THE COURT OF CRIMINAL APPEALS


          Kassandra Martinez-Hernandez v.
STYLE:    The State of Texas                                            1*7-/r
     APPELLAH-r\<>                    Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         f*fuf&J                                     JUDGE:

DATE: /Tliy        2&,         Z>0 /S~               SIGNED:                            PC:

JUDGE:      /^C-                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD